Citation Nr: 1232743	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO. 05-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and paranoid schizophrenia.

2.  Entitlement to a disability rating in excess of 60 percent for service-connected chronic bronchitis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, that continued a noncompensable disability rating for chronic bronchitis and denied the Veteran's petition to reopen a claim of service connection for an acquired psychiatric disorder.  In April 2009, the Board re-categorized the petition to reopen as a claim for service connection under Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

The Board has rephrased the Veteran's claim for a major depression, previously claimed as paranoid schizophrenia, as a claim for entitlement to service connection for an acquired psychiatric disorder, to include major depression and paranoid schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In a February 2005 rating decision, the RO increased the Veteran's disability rating for bronchitis from noncompensable to 10 percent, effective May 5, 2005.  In a May 2011 rating decision, the RO raised the disability rating to 60 percent, effective April 1, 2003.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran was scheduled for a hearing before a Veterans Law Judge of the Board in February 2008.  He did not attend his hearing, and the RO assumed that he failed to report.  However, in a March 2009 statement, his current representative stated that the Veteran went to the hearing, but his previous representative was ill and had to leave.  The previous representative died a few days later.  The Veteran's representative stated that he did not want another hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011). 

This matter was previously before the Board in September 2006, April 2009, and April 2011 at which time it was remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders as they apply to the issue being decided herein, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a disability evaluation in excess of 60 percent for chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has an acquired psychiatric disorder that began during active service or is related to an incident of service. 



CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 338 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a psychiatric disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

At his January 1973 VA examination, the Veteran was diagnosed with paranoid schizophrenia in "slight, partial remission," with moderate to severe disability.  He carries a current diagnosis of depressive disorder, not otherwise specified.

In November 1969, a year and five months after he was separated from service, he was hospitalized at a psychiatric facility and was not discharged until July 1970.  His admission report stated that he developed behavioral problems in the military and that after service he could not hold a job, had maladjustment to marriage and his home environment, had ambivalent feelings towards his family, and aggressive homicidal tendencies towards his wife.  He reported having nightmares, hallucinations, and feelings of persecution. 

In December 1969 he was found to have a partial recovery from schizophrenic reaction, with strong paranoid overtones.  He was treated with tranquilizers.  At an April 1970 staff conference, the Veteran's final diagnosis was a schizophrenic reaction, paranoid type, chronic.  He was found to be in partial remission but required indefinite treatment and indefinite hospitalization.  He was discharged in July 1970 and was instructed to continue outpatient psychiatric treatment, but did not do so. 

The Veteran was diagnosed with a psychosis as defined in 38 C.F.R. § 3.384.  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125.  A 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Affording the Veteran the benefit of the doubt, the Board finds that the psychosis manifested to a compensable degree within one year of separation from service based upon the symptoms described in his psychiatric hospitalization report.  38 C.F.R. §§ 3.307, 3.309. 

The Board notes that there are two negative VA medical opinions of record, both provided by the same examiner.  In August 2009, the examiner opined that the Veteran's psychiatric disorder was not related to service because he did have symptoms of or treatment for a psychiatric disability while in the military.  It was  noted that he was hospitalized soon after separation but did not provide any elaboration with regard to this fact.  It was also indicated that there was no evidence that he pursued further treatment.  The Board remanded the case in April 2011 so that the examiner could address the Veteran's assertions of continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In July 2011, the same VA examiner provided essentially the same negative opinion but stated that he was hospitalized soon after service because he was stealing from his employer, and that this was "an event that bears no relationship whatsoever with his military tour."  The examiner concluded that his schizophrenic reaction probably resolved with a full remission of symptoms after the hospitalization, and that he did not pursue psychiatric treatment again until 2003. 

The examiner again failed to address the Veteran's assertion of continuity of symptomatology.  Further, the records of his hospitalization merely mention the accusations of theft and do not state that they were the reason for his admission.  Lastly, his final diagnosis was that his schizophrenic reaction was in partial remission, and that it was chronic.  For these reasons, the examiner's opinions are inadequate and not probative evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Because the Veteran's schizophrenia manifested to a compensable degree within 
one year of separation from the active service, service connection for an acquired psychiatric disorder is granted.  38 C.F.R. §§ 3.307, 3.309. 


ORDER

Service connection for an acquired psychiatric disorder is granted. 


REMAND

In its April 2011 remand, the Board directed the RO to provide the Veteran with a VA respiratory examination, and then readjudicate his claim for a disability rating in excess of 60 percent for chronic bronchitis. 

In a May 2011 rating decision, the RO implemented the Board's grant of a 60 percent disability rating, effective April 1, 2003.  The RO considered this to be a full grant of benefits sought on appeal.  In July 2012, the Veteran underwent a VA examination. 

The Veteran's chronic bronchitis is rated under Diagnostic Code 6600, which provides criteria for a 100 percent disability rating.  38 C.F.R. § 4.97.  Therefore the May 2011 implementation of the Board's decision is not a complete grant of benefits sought on appeal.  After the Veteran underwent a VA examination in July 2012, the RO did not comply with the directive to issue a Supplemental Statement of the Case.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the appellant or other claimant, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must review all new evidence submitted following the May 2011 rating decision, including the report of the July 2012 respiratory examination.

2.  The RO/AMC must readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the appellant and his attorney must be provided with a Supplemental Statement of the Case  and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for review. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


